Citation Nr: 1804895	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to January 11, 2013, for the award of a 30 percent disability rating for bilateral hearing loss.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a thyroid disorder.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so whether service connection is warranted.

6. Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for cardiovascular disease, including hypertension, claimed as secondary to PTSD, and, if so whether service connection is warranted.

7.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for memory loss and, if so whether service connection is warranted.

8.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, and, if so whether service connection is warranted


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his August 2014 substantive appeal, the Veteran requested a Board video conference hearing.  However, such request was withdrawn in June 2017.  

For clarification purposes, the Board has recharacterized the issues on appeal as set forth on the front page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's service-connected bilateral hearing loss was productive of no worse than Level V hearing acuity for the right ear and Level VIII hearing acuity of the left ear.

2.  The Veteran filed a claim for an increased rating for bilateral hearing loss, that was received by VA on January 11, 2013; prior to this date, it was not factually ascertainable that the Veteran's service-connected bilateral hearing loss increased in severity to meet the criteria for a higher rating. 

3.  An October 2011 rating decision denied entitlement to service connection for tinnitus, thyroid disorder, PTSD, cardiovascular disease, hypertension, memory loss and cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision and new and material evidence was not received within one year.

4.  Evidence received since the October 2011 rating decision in connection with the claim of entitlement to service connection for tinnitus is either cumulative or redundant of evidence of record in October 2011, or does not relate to an unestablished fact necessary to substantiate the claim.

5.   Evidence received since the October 2011 rating decision in connection with the claim of entitlement to service connection for a thyroid disorder is either cumulative or redundant of evidence of record in October 2011, or does not relate to an unestablished fact necessary to substantiate the claim.

6.  The additional evidence received since the October 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

7.  The Veteran has not met the diagnostic criteria for a diagnosis of PTSD required by regulation for the purposes of VA compensation at any time during the pendency of the appeal.

8.  The additional evidence received since the October 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cardiovascular disease, including hypertension.

9.  Cardiovascular disease, including hypertension, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service, to include as secondary to PTSD.

10.  The additional evidence received since the October 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for memory loss.

11.  Memory loss was not manifested during the Veteran's active duty service or for many years thereafter.

12.  The additional evidence received since the October 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands.  

13.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for an effective date prior to January 11, 2013, for the assignment of a 30 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2017).

3.  The October 2011 rating decision that denied service connection for tinnitus, thyroid disorder, PTSD, cardiovascular disease, hypertension, memory loss and cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands is final.  38 U.S.C. § 7105(c) (2002) [(2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2017)].

4.  New and material evidence has not been received since the October 2011 rating decision denying service connection for tinnitus; and thus, the claim is not reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

5.  New and material evidence has not been received since the October 2011 rating decision denying service connection for a thyroid disorder; and thus, the claim is not reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

6.  The additional evidence received since the October 2011 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The additional evidence received since the October 2011 rating decision is new and material, and the claim for service connection for cardiovascular disease, including hypertension, is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

9.  The criteria for service connection for cardiovascular disease, including hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

10.  The additional evidence received since the October 2011 rating decision is new and material, and the claim for service connection for memory loss is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

11.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

12.  The additional evidence received since the October 2011 rating decision is new and material, and the claim for service connection for cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

13.  The criteria for service connection cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has not been afforded an examination in connection with his reopened claims for service connection for PTSD, cardiovascular disease, including hypertension, memory loss and residuals of cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands on the merits; however, the Board finds that such is not necessary with respect to these issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnoses of cardiovascular disease, including hypertension, and memory loss.  Moreover, the first post-service medical evidence of a diagnosis of such disorders is many years after service.  Significantly, there is no competent medical evidence indicating that there may be any relation between the current disorders and service.  Importantly, with respect to his claims for PTSD and cold injuries, although the Veteran was exposed to combat stressors in service as well as extreme cold, there is no competent evidence of any current disabilities.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection on the merits.  

II.  Increased Rating for Bilateral Hearing Loss

The present appeal involves the issue of entitlement to a rating in excess of 30 percent for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 30 percent evaluation is provided where hearing in the better ear is VI and, hearing in the poorer ear is VI through VII; where hearing in the better ear is V, and hearing in the poorer ear is VII through VIII; or where hearing in the better ear is IV, and hearing in the poorer ear is IX through XI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher 40 percent evaluation is provided where hearing in the better ear is V and hearing in the poorer ear is IX to XI; where hearing in the better ear is VI and hearing in the poorer ear is VIII to IX; or where hearing in the better ear is VII and hearing in the poorer ear VII and VIII.  Higher evaluations are available for more severe hearing loss.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim seeking an increased in January 2013 and was afforded a VA examination in November 2013.  At that time, audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
45
45
80
85
LEFT
70
80
95
110+

The examiner determined that the test results were valid for rating purposes. The puretone threshold average was 64 when rounded in the right ear and 89 when rounded in the left ear.  Speech discrimination was 80 percent in the right ear and could not be tested in the left ear.  The examiner indicated that the use of speech discrimination was appropriate for the Veteran, but then also indicated that use of speech discrimination was not appropriate because of language difficulties, cognitive problems and inconsistent speech discrimination scores with no further clarification.  However, the examiner observed that the Veteran could not follow direction with masking and stimuli being confused.  There were very inconsistent responses.  Hearing loss was believed to be a "mixed" loss based upon tympanometry.  The Veteran reported that he was unable to hear his wife or the television.  He could not understand what people said.  The examiner recommended hearing amplification as soon as possible.  
	
An average puretone threshold of 64 with speech discrimination of 89 for the right ear translates to a Roman numeral designation of IV under Table VI.  Nevertheless, ass the examiner indicated that the use of speech discrimination scores was not appropriate, Table VIA is applicable.  38 C.F.R. § 4.85(c).  An average puretone threshold average of 64 under this table translates to a Roman numeral designation of V for the right ear and an average puretone threshold of 89 under this table translates to a Roman numeral designation of VIII.  38 C.F.R. § 4.85, Table VIA.  Thus, when applying Table VII, Diagnostic Code 6100, level V for the right ear and level VIII for the left ear equates to a 30 percent disability evaluation.  

The Board now turns to whether a rating in excess of 30 percent is warranted for the Veteran's bilateral hearing loss.  Based on the average puretone threshold findings from the VA examination, when applying Table VII, Diagnostic Code 6100, the findings equate to a 30 percent disability evaluation.  Significantly, VA clinical records during this period do not address the severity Veteran's bilateral hearing loss for rating purposes.  There is simply no evidence to show that the Veteran met the rating criteria for a higher rating at any point during the course of the appeal.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination report and the Veteran's statements discussed the functional effects of the Veteran's hearing loss disability.  Thus, the functional effects of the Veteran's hearing loss disability are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring examinations to include assessments of the impact of hearing loss on daily activities).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the VA audiological evaluation, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating for bilateral hearing loss.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his bilateral hearing loss at any point during the course of the appeal.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Earlier Effective Date for Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an effective date prior to January 11, 2013 for the grant of a 30 percent disability rating for his service-connected bilateral hearing loss.  In his statements of record, he has asserted that the effective date should be the date of award of service connection, September 8, 2010.    

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).
	
Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Initially, the Board notes that in an October 2011 rating decision, service connection for bilateral hearing loss was awarded, effective September 8, 2010, and a 10 percent rating was assigned.  The Veteran was informed of this decision in an October 2011 letter, but he failed to file a notice of disagreement within one year with respect to the rating assigned and new and material evidence was not submitted.  The only document submitted within one year was a direct deposit enrollment.  Moreover, the VA clinical records dated within one year do not address the Veteran's hearing loss.  Thereafter, the next document in the claims file is the January 11, 2013 claim for increase.  

There is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected bilateral hearing disorder until the Veteran filed his current claim, which was received by VA on January 11, 2013.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, subsequent to the October 2011 rating decision and prior to January 11, 2013, there is no communication from the Veteran or an authorized individual acting on his behalf, to include his representative, evidencing an intent to apply for an increased rating for bilateral hearing loss.  

Moreover, pursuant to 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The Board has considered the applicability of 38 C.F.R. § 3.157(b); however, a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were not received in the time period between the issuance of the October 2011 rating decision and the receipt of the January 2013 claim.

Therefore, the Board finds that the Veteran's claim for an increased rating for bilateral hearing loss was first received by VA on January 11, 2013.  The general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, January 11, 2013, or the date entitlement is shown, whichever is later.  Therefore, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in his service-connected bilateral hearing loss during the year prior to January 11, 2013 to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

The Board has considered whether it was factually ascertainable that the Veteran's service-connected disability had increased in severity in the year prior to January 11, 2013.  The medical evidence of record does not specifically reflect treatment for such disability during this period.  Moreover, evidence dated after this time period, to include the VA examination as well as additional treatment records, fail to demonstrate a factually ascertainable increase in the severity of such disability prior to January 11, 2013.  Moreover, the Veteran has not provided any lay evidence documenting any such increase in severity.  

Therefore, absent any evidence beyond the Veteran's general assertion that his bilateral hearing loss met the criteria prior to January 2013, the Board finds that it was not factually ascertainable that his service-connected bilateral hearing loss had increased in severity in the year prior to January 11, 2013, so as to warrant a 30 percent rating pursuant to 38 C.F.R § 4.85 for bilateral hearing loss.

In conclusion, based on the analysis above, an effective date prior to January 11, 2013, for a 30 percent disability rating for service-connected bilateral hearing loss is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  New and Material Evidence

The Veteran is seeking to reopen his claims for service connection for tinnitus, thyroid disorder, PTSD, cardiovascular disease, hypertension, memory loss and cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands.  Service connection for these disorders was initially denied in an October 2011 rating decision.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the October 2011 rating decision became final.  38 U.S.C. § 7105(c) (2002) [( 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2017)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Tinnitus

In pertinent part, at the time of the October 2011 rating decision, the evidence of record consisted of service records and an August 2011 VA audiological examination .  Service records, including a December 1945 discharge examination, were completely silent with respect to complaints of tinnitus.  At the August 2011 VA examination, although noise exposure was conceded and hearing loss was attributed to such exposure, the Veteran did not report recurrent tinnitus.  In the remarks, the examiner stated that the Veteran denied any tinnitus.  The RO denied service connection in the October 2011 rating because there was no medical evidence showing tinnitus, or linking tinnitus to service.  

Since the October 2011 rating decision, additional evidence has been associated with the record, including VA clinical records, private clinical records and a November 2013 VA audiological examination.  The VA and private clinical records are silent with respect to any findings of tinnitus.  Again, at the November 2013 VA examination, the Veteran did not report recurrent tinnitus.  Thus, while this evidence is new, it cannot be considered material as it does not relate to the unestablished fact that the Veteran currently suffers from tinnitus due to service, which is necessary to substantiate the Veteran's claim.

Moreover, in his claim to reopen, notice of disagreement and substantive appeal, the Veteran has merely asserted that his tinnitus should be service-connected.  He has not provided any evidence concerning a current disability.  His assertions are merely redundant of his initial service connection claim prior to the October 2011  rating decision.  In turn, his assertions cannot be considered material as they do not relate to an unestablished fact.  

In conclusion, based on the analysis above, the evidence submitted since the October 2011 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no lay or medical evidence showing a current diagnosis of tinnitus or linking such to service.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.  § 5108. 

Thyroid Disorder

At the time of the October 2011 rating decision, the relevant evidence of record consisted of service records.  Service records were completely silent with respect to any incident, disease or injury pertaining to the thyroid.  There was no clinical evidence showing a diagnosis of a thyroid disorder.  The RO denied the issue as there was no evidence establishing a thyroid condition or linking any condition to service.  

Since the October 2011 rating decision, no additional medical evidence pertaining to a thyroid disorder has been associated with the record.  Moreover, in his claim reopen, notice of disagreement and substantive appeal, the Veteran has merely asserted that his thyroid disorder should be service-connected.  He has not provided any evidence concerning any incidents, injuries, or diseases in service pertaining to the thyroid.  Moreover, he has not provided any evidence of pertinent symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His assertions are merely redundant of his initial service connection claim prior to the October 2011 rating decision.  In turn, his assertions cannot be considered material as they do not relate to an unestablished fact.  

In conclusion, based on the analysis above, the evidence submitted since the October 2011 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no lay or medical evidence showing a current thyroid disorder or linking any such disorder to service.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for a thyroid disorder is not reopened.  38 U.S.C. § 5108. 


PTSD 

In pertinent part, at the time of the October 2011 rating decision, the evidence of record consisted of service records and an August 2011 VA PTSD examination .  Service records documented service in the Western Pacific during World War II.  However, the VA examination found that the Veteran did not meet the diagnostic criteria for PTSD.  As such, the RO denied the claim.    

Since the October 2011 rating decision, additional evidence has been associated with the record, including statements from the Veteran, additional information concerning the ship history of the USS Hulbert, upon which the Veteran served, and private and VA clinical records.  Unfortunately, none of the evidence shows a diagnosis of PTSD.  However, the additional evidence concerning the USS Hulbert provided further information concerning the Veteran's in-service stressors.    

Thus, the evidence received since the October 2011 rating decision is new and material as it is not redundant of evidence already of record in October 2011, and relates to the unestablished fact of whether the Veteran may have PTSD due to his World War II service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issue of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

Cardiovascular Disease, including Hypertension

In pertinent part, at the time of the October 2011 rating decision, the evidence of record consisted of service records .  Service records, including the December 1945 discharge examination, were silent with respect to any cardiovascular disease, including hypertension.  There was no post service evidence showing a current disability.  As such, the RO denied the claim as there was no evidence of a current disability, or any evidence linking such to service.    

Since the October 2011 rating decision, additional evidence has been associated with the record, including statements from the Veteran, and MRI of the brain and additional medical receipts.  Significantly, in his statements, the Veteran asserted that his cardiovascular disease, including his hypertension, is secondary to his PTSD.  The medical receipts document treatment from Cardiac Consultants, P.C. since February 1997.  The MRI showed that the Veteran was seen for leg weakness and acute appearing ischemic changes were noted predominantly in the area of the posterior right frontal and high parietal lobe on the right.  Chronic ischemic changes were noted diffusely.     

Thus, the evidence received since the October 2011 rating decision is new and material as it is not redundant of evidence already of record in October 2011, and relates to the unestablished fact of whether the Veteran may have a cardiovascular disease, to include hypertension, that may be related to service, to include as secondary to PTSD.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issue of entitlement to service connection for cardiovascular disease, including hypertension, is reopened.  38 U.S.C.A. § 5108.

Memory Loss

In pertinent part, at the time of the October 2011 rating decision, the evidence of record consisted of service records.  Service records documented service in the Western Pacific during World War II.  However, these records were silent with respect to any symptoms of memory loss.  There was no post service evidence showing a current disability.  As such, the RO denied the claim as there was no evidence of a current disability, or any evidence linking such to service.    

Since the October 2011 rating decision, additional evidence has been associated with the record, including statements from the Veteran, the Veteran's daughter and wife.  The Veteran has asserted that his memory loss is due to his combat service during World War II.  Significantly, the Veteran's daughter described the Veteran's memory symptoms and his wife indicated that the Veteran suffered from dementia.  

Thus, the evidence received since the October 2011 rating decision is new and material as it is not redundant of evidence already of record in October 2011, and relates to the unestablished fact of whether the Veteran may have a disability manifested by memory loss related to service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issue of entitlement to service connection for memory loss is reopened.  38 U.S.C.A. § 5108.

Cold Injuries, Including Arthritis

The RO initially denied service connection for cold injuries in the October 2011 rating decision because there was no evidence of residuals of cold injuries or linking such to service.  In this regard, service records were silent with respect to any cold injuries, and there was no post-service evidence of any residual disorders.  

Since the October 2011 rating decision, additional evidence has been associated with the record, including statements from the Veteran as well as additional information concerning the ship history of the USS Hulbert, upon which the Veteran served.  Significantly, the additional evidence showed that the Veteran was stationed on the USS Hulbert during the winter months in Alaska.  The Veteran has asserted that he suffered cold injuries to his face and extremities during this period.  

Accordingly, the evidence received since the October 2011 rating decision is new and material as it is not redundant of evidence already in the record in October 2011, and relates to the unestablished fact of whether the Veteran has residual of cold injuries that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for residuals of cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, is reopened.  38 U.S.C.A. § 5108.

V.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, cardiovascular disease, including hypertension, and arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis as defined in 38 C.F.R. § 3.384and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).  However, as cardiovascular disease, including hypertension, and arthritis are diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

In light of reopening the claim for PTSD, the Board now turns to deciding the merits of the claim.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  The changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Although the current claim was certified after August 4, 2014, as the relevant evidence is primarily dated before August 4, 2014, the Board finds that DSM-IV should be applied in this case.  

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or, are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Service treatment records are silent with respect to any complaints, findings or diagnosis of PTSD or any other acquired psychiatric disorder.  There are no post-service clinical records of records addressing the Veteran's mental health.  

The Veteran was afforded a VA examination in August 2011 with a VA psychologist, after reviewing the record and examining the Veteran, the examiner found that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  There is no other medical evidence of record showing such diagnosis.  

Based on the evidence of record, the Board finds that service connection for PTSD is not warranted as the evidence fails to show that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, although the Veteran's stressors are consistent with the places, types, and circumstances of his service during World War II, in the highly probative August 2011 VA examination, the VA licensed psychologist found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner was informed of the Veteran's in-service stressors and was directly requested to determine whether the Veteran met the criteria for PTSD based on such stressors, but still determined that the Veteran did not meet the diagnostic criteria for PTSD.  There is no other medical evidence of record showing such diagnosis at any point either before or during the course of the appeal.  

The Board has also considered statements from the Veteran as well as his daughter describing his PTSD symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Here, the Veteran and his daughter are competent to describe his psychiatric symptoms.  However, in the instant case, a licensed medical professional has determined that the Veteran does not meet the criteria for PTSD, which is an inherently medical question.  Importantly, the Veteran and his daughter are not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran and his daughter are not shown to have such experience.  As noted above, a VA psychologist has found that the Veteran does not meet the diagnostic criteria for PTSD.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claims for service connection for PTSD.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Cardiovascular Disease, including Hypertension

With respect to his cardiovascular disease and hypertension, the Veteran has primarily asserted that these disorders are secondary to his PTSD.  Nevertheless, as service connection for PTSD has been denied, there is no basis for the award of service connection for the Veteran's cardiovascular disease, including hypertension as secondary to such disorder.  38 C.F.R. § 3.310.  Further, service treatment records, including the December 1945 discharge examination, are silent with respect to any findings, complaints of diagnosis associated with cardiovascular disease, including hypertension, and there is no evidence showing that these disorders were diagnosed within one year of service.  Moreover, the Veteran has not asserted that such disorder is directly related to service.  As such, there is no basis to award these disorders on a direct basis.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for cardiovascular disease, including hypertension.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Memory Loss

The Veteran has also claimed service connection for memory loss.  Service treatment records are silent with respect to any complaints, findings or diagnosis of a disability manifested by memory loss.  Again, there is lay evidence from family members indicating a current diagnosis of dementia.  

Based on the evidence of record, the Board must find that, as there is no evidence of memory loss in service or for many years after service, service connection is not warranted.  In this regard, the first evidence of dementia is not until many years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, although the Veteran and family members have generally reported ongoing symptoms, the medical evidence is silent for any findings of memory loss for many years.  Moreover, the Veteran and his family members are not competent to directly link any current memory loss to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his family members are nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for memory loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Cold Injuries, including Arthritis

The Veteran has asserted that he suffered from cold injuries while stationed on the USS Hulbert in Alaska.  The Board recognizes that his contentions are consistent with his service on the USS Hulbert.  

Nevertheless, service treatment records are silent with respect to any residuals of cold injuries.  The December 1945 service examination prior to discharge showed no abnormalities of the face or extremities.  Post-service evidence is also silent with respect to any residuals of such cold injuries.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands for VA purposes.  In this regard, although the Board acknowledges that the Veteran experienced extreme cold while in service, there is no medical evidence of record showing a diagnosis of any such disorder.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  In the instant case, based on the evidence of record, the Veteran has not suffered from any residual of cold injuries at any point during the course of the appeal or, for that matter, prior to the appeal period.  

Again, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously considered and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe symptoms and to report a continuity of symptoms since service.  However, while he can describe symptoms, he is not competent to diagnose a chronic disability due to in-service cold injuries.  The Board finds that medical experience is required to diagnose such disability and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently has residuals of cold injuries are outweighed by the medical evidence of record.  

In conclusion, the preponderance of the evidence is against service connection for cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied

An effective date prior to January 11, 2013, for the award of a 30 percent disability rating for bilateral hearing loss is denied. 

New and material evidence has not been received to reopen a claim for service connection for tinnitus; the appeal is denied.

New and material evidence has not been received to reopen a claim for service connection for a thyroid disorder; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; however, service connection for PTSD is denied.  

New and material evidence having been received, the claim of entitlement to service connection for cardiovascular disease, including hypertension is reopened; however, service connection for cardiovascular disease, including hypertension, is denied.  

New and material evidence having been received, the claim of entitlement to service connection for memory loss is reopened; however, service connection for memory loss is denied.  

New and material evidence having been received, the claim of entitlement to service connection for residuals of cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, is reopened; however, service connection for cold injuries to the face, upper extremities and lower extremities, to include arthritis of the ankles, knees, elbows, feet and hands, is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


